1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No.: 1:19-cr-00184 DAD DAM
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    TROY WAYNE REISS                          )
                                                )
15                    Defendant.                )
                                                )
16
             The defendant has attested to his financial inability to employ counsel and wishes the
17
     Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18
     Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19
     ORDERS:
20
             1.      Monica Bermudez is APPOINTED to represent the above defendant in this case
21
     effective nunc pro tunc to February 10, 2020. This appointment shall remain in effect until
22
     further order of this court.
23
24
     IT IS SO ORDERED.
25
26       Dated:     February 12, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
